Rose, J.,
with whom Springer, J., joins,
concurring in part and dissenting in part:
I concur in the decision that the sentences given Wicker were illegal but object to how they were modified by the district court.
Wicker was given two sentences to serve for robbery and rape that ran consecutively to one another, and then was given the benefit of probation for the remaining four sentences, with probation to begin after the first two sentences were served. Obviously, suspending those four sentences to probation when probation would not begin for more than five years was illegal, but it was clear that the sentencing judge was giving some benefit to Wicker by not simply running them all consecutively to the first two sentences without probation.
Had the sentencing judge known that his probationary scheme for the four sentences was illegal, no one knows what he might have done. Since he was giving some sort of benefit to Wicker, he may well have run those four sentences concurrently to the first two, or consecutively to the first two and concurrent to one another.
To correct the sentencing error, the district court removed the *49portion of the sentences that was beneficial to Wicker, but let the remainder of the sentences stand. While the sentences as modified are now legal, the sentencing package as it presently stands is far more punitive to Wicker than when pronounced.
Since we do not know how the sentencing judge would have modified his illegal sentences, we should remand this matter back to the district court for a completely new sentencing before a new district court judge. In approving the modified sentences, Wicker’s sentences are far more punitive than when first handed down and more harsh than the sentencing judge intended.